UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-Q þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the quarterly period ended March 31, or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the transition period from to 0-49764 (Commission File No.) SINOFRESH HEALTHCARE, INC. (Exact name of registrant as specified in its charter) Florida 65 – 1082270 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 787
